Title: To George Washington from Robert Aitken, 9 June 1790
From: Aitken, Robert
To: Washington, George



Sir,
Philadelphia 9. June 1790.

after very Sincere Congratulations upon Your Excellency’s Election to the distinguished Office of Chief Magistrate of the United States, I beg leave to Solicit your Excellency’s friendship in a Case deeply interesting indeed to me; but in which I conceive, if not mistaken, the Honor and Justice of the Union are also concerned.
Your Excellency, I presume, is uninformed of the large Sums of Continental money I loaned to the United States at an early period of the War, and which I continued to add to, while in my power. I made these loans under a firm belief of being repaid,

according to the pledged faith of Congress; but in this expectation I was disappointed—some of my certificates I converted into Specie, at an incredible discount; and purchased the House I now Occupy, for the amount, to the best of my recollection, of £2700—The great loss I sustained by this Exchange of property, I felt exceedingly. I doubt not Your Excellency recollects, that I printed an Edition of the Bible, at a time when the scarcity of that Valuable book was such, as to claim the attention of Congress, and excite their Solicitude for a Supply; It was done under the inspection of a Comittee of that Honorable Body, though at my Sole expence, and the work was highly approved and recommended to the inhabitants of the United States—“by the Act of Congress of September 12th 1782.” The peace which took place soon after, removed the Obstructions to importation, and so glutted the market with Bibles that I was obliged to sell mine much below prime cost; and in the End, I actually Sunk above £3000 by the impression. These two circumstances render my losses exceedingly heavy, and indeed, almost Unsupportable: But, Sir, I flatter myself I may hope for some compensation, in a Small Share of Public Favour; especially when it is considered, that the Work was undertaken in a great measure at the instance, and under the Patronage of Congress—Under this impression, together with the perfect conviction of Your Excellency’s benevolence; and your Sympathy with all the virtuous feelings of Human Nature; I humbly trust that you will be pleased to have me appointed Printer & Stationer to Congress; Or in any other way in which I might be of Public service, in the Line of my business. I had it in Comtemplation, to petition your Excellency for an exclusive right, for a term of years, to print the Bible within the United States, Conceiving that my sufferings, in Consequence of my former Undertaking would entitle me to a preference: But a faithful execution of this Work would require, in Order to carry it on with propriety and good effect, Such large Sums of Money, as I am utterly incapable of commanding; and therefore, however pleasing an employment it would be to me, while I live, I am constrained to relinquish former intentions in this respect, for want of the Means to carry them into effect.
I would respectfully further inform your Excellency, that the House I purchased as before Mentioned, is under Mortgage, on

Account of a foreign debt, for about £1400, the payment of which will become due in about 11 Months, and unless I should be so happy as to obtain some steady employment, to improve a valuable Stock in my printing office, I much fear the House must be sold under every possible disadvantage; by which I should be reduced, with a large family, in my old age, after having earned by the industry of many years a handsome little property. It is not my desire to become rich—a moderate Subsistence, in the way of labouring for it, is all I covet.
I now take the liberty of praying Your Excellency’s countenance and support—although my feelings might dictate arguments in my favour, I suppress them; in a perfect confidence that they are rendered unnecessary, by Your Excellency’s known Benevolence & Love of Justice, (under the Supreme Being) I intirely rest my plea.
Happy to hear of Your Excellency’s recovery from your late indisposition, and Humbly requesting you to forgive the freedom I have used, I beg leave to Subscribe myself With all Duty and Respect Sir, Your Excellency’s Most Obedient Humble Servant

Robt Aitken


N.B. Suffer me to Mention, The Revd Dr Mason, & Dr Rogers of N. York, who have known me for many years—likewise the Honble Robert Morris, Mr Boudinot, Mr Gerry & some others, are perfectly accquainted with my Character.

